Exhibit 10.1

 

First Amendment to

Employment Agreement

 

This First Amendment (this “Amendment”) is effective as of the 4th day of
December, 2014, between Kenneth E. Murphy III, an individual (“Executive”),
Mattress Holding Corp., a Delaware corporation (“MHC”), and Mattress Firm
Holding Corp., a Delaware corporation (“MFRM”).

 

WHEREAS, Executive, MHC and MFRM are parties to that certain Employment
Agreement dated August 4, 2014 (the “Agreement”); and

 

WHEREAS, the parties desire to make certain amendments to the Agreement as set
forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.              Amendments.  The Agreement is hereby amended as follows:

 

a.              Section 5(a) of the Agreement is hereby amended and restated in
its entirety as follows:

 

“(a)  Base Salary.  During the Term the Company shall pay the Executive a base
salary of $500,000 per year (the “Initial Base Salary”), payable not less
frequently than semi-monthly in accordance with the payroll policies of the
Company for senior executives as from time to time in effect (the “Payroll
Policies”), less such amounts as may be required to be withheld by applicable
federal, state and local law and regulations.  Commencing February 1, 2015 and
on each subsequent February 1 during the Term, the Base Salary shall be
increased to an amount at least equal to the product of the Initial Base Salary
times the quotient of the United States Bureau of Labor Statistics Revised
Consumer Price Index, All Items Figures for Urban Wage Earners and Clerical
Workers (1982-84 = 100) (hereinafter, the “CPI-W”) for the most recent month for
which the CPI-W is available, divided by 233.443, the CPI-W for April 2014;
provided, however, that a decline in the CPI-W shall not result in a reduction
of the Executive’s Base Salary.”

 

2.              No Other Modifications.  Except as expressly modified by this
Amendment, the terms and provisions set forth in the Agreement remain in full
force and effect.

 

3.              Governing Law.  This Amendment shall be governed by the laws of
the State of Delaware without giving effect to the conflicts of laws principles
thereof.

 

4.              Counterparts.  This Amendment may be in executed in
counterparts, each of which is deemed an original, but all of which together
shall constitute one and the same agreement. This Amendment may be executed or
delivered by electronic or facsimile means, and electronic or facsimile copies
of executed signature pages shall be binding as originals.

 

First Amendment to Murphy Employment Agreement

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first set forth above.

 

 

Mattress Holding Corp.

 

 

 

 

 

By:

/s/ Steve Stagner

 

Name: Steve Stagner

 

Title: President

 

 

 

 

 

Mattress Firm Holding Corp.

 

 

 

 

 

By:

/s/ Steve Stagner

 

Name: Steve Stagner

 

Title: Chief Executive Officer

 

 

 

 

 

/s/ Kenneth E. Murphy III

 

Kenneth E. Murphy III

 

First Amendment to Murphy Employment Agreement

 

2

--------------------------------------------------------------------------------